201 F.2d 368
James P. McGRANERY, Attorney General as Successor to the Allen Property Custodian, Plaintiff-Appellee,v.AGENCY OF CHARTERED BANK OF INDIA, AUSTRALIA AND CHINA, Defendant-Appellant.
No. 129.
Docket 22494.
United States Court of Appeals Second Circuit.
Argued January 15, 1953.
Decided January 30, 1953.

Appeal from the United States District Court for the Southern District of New York; Irving R. Kaufman, Judge.
From an order granting the plaintiff's motion for summary judgment in a suit under § 17 of the Trading with the Enemy Act, 50 U.S.C.A.Appendix, § 17, to enforce compliance with Vesting Order 14364, the defendant appeals.
Duer, Strong & Whitehead, New York City, Harry H. Wiggins and Harman Hawkins, New York City, of counsel, for defendant-appellant.
Rowland F. Kirks, Asst. Atty. Gen., Myles J. Lane, U. S. Atty., New York City, and James D. Hill, George B. Searls and Westley W. Silvian, Attorneys, Department of Justice, Washington, D. C., for plaintiff-appellee.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of the court below. McGrath v. Agency of Chartered Bank of India, etc., D.C., 104 F. Supp. 964.